Separate Opinion by
Haskell, A. J.
I concur in the conclusions arrived at by the Chief Justice on each point submitted for consideration, except his conclusion upon that which relates to the exercise of the right of peremptory challenge. From that conclusion I am compelled to dissent, and will state my reasons briefly, first tracing an outline of the law and established practice on which those reasons depend. When the act of 1841, “to extend the right of challenge to jurors,” was passed, the law on the subject of impanelment of jurors was as follows: “The jurymen attending, under the venire being called, their names are put in a hat and juries Nos. 1 and 2 are formed by alternately putting down the names as they are drawn, and when the number of each is completed it is usual for the clerk to have a list of the supernumerary jurors made out as their names are drawn for the ordinary business of the court, whére vacancies are filled up wider the order of the court and in capital cases.” City Council of Charleston v. Kleinbeck, 2 Spears 418.
These juries, one and two, were organized and sworn at the commencement of the term and were ready for the trial of civil causes and misdemeanors, the only difference being that in misdemeanors the jurors were sworn anew in each case to try the traverse. In cases of felony the rule was different. The juries Nos. 1 and 2 were not presented in their entirety as ready for the trial of a capital case, but in such cases it was “ the practice to present to the prisoner the jurors for challenge, beginning with the foreman of jury No. 1 and running through the petit and plea jurors Nos 1 and 2 impaneled and sworn, and then to present successively the supernumeraries as drawn on Monday.” State v Brown, 3 Sfrob. 508. The act of 1841 made no change in the manner of organizing the juries. It enacted “that hereafter in all civil cases in which a jury shall be impaneled, before they shall be charged with the trial of any issue, each party shall have the right to challenge, without cause shown, two of the jury so *251impaneled, and in all criminal cases in the Courts of General Sessions wherein challenge without cause is not allowed by law, the defendant shall have the right to challenge, without cause shown, two of the jury before they are sworn to try the traverse; and the places of the jurors so challenged shall be supplied as now provided by law for completing a panel.” Stat. at Large, Vol XI.,p. 154.
The last clause providing for the completion of the panel of necessity applied to both the preceding portions, and embraced alike civil cases and misdemeanors.
In the first place, it would be impossible in a misdemeanor case to complete the panel by the mode pursued in a capital case, as appears without argument upon comparison of the two systems of practice. And, in the next place, there was, at the time the act was passed, a settled practice, applicable alike to civil cases and cases of misdemeanor, (this is not disputed,) which regulated the filling of vacancies in the jury occasioned by removal for cause shown, or by absence or otherwise. The circumstances are precisely analogous where a juror is removed by peremptory challenge, for another juror must be supplied to complete the panel • and there can be no doubt that the mode already of force in the case of a juror removed for cause, is the mode referred to in the act of 1841 by the words “as now provided by law.” What was the practice as then provided by law ? The ordinary practice was to fill the place by taking the name next in order on the supernumerary list, but it was held to be “ entirely competent for the court to order any supernumerary juror in attendance to take the vacant place. This will be done in all instances where there is no objection made by one of the parties. Where there is any just reason to believe that a seat has been vacated by one juryman to enable a party to supply his place with another, or where such vacancy has been procured by one of the parties, it would be proper to require, and either party in such case might always require, the names of the jurymen referred to to be subjected to another drawing.” Council v. Kleinbeck, supra. That was the practice prior to the act of 1841, and it is not questioned that the practice was the same in civil cases and misdemeanors up to that time, except that in misdemeanors the juries were *252sworn anew to try the traverse. The latter rule of practice above indicated seems to have been deemed necessarily the proper course where, by the exercise of peremptory challenge, it was putin the power of parties to “procure” a vacancy, and the court proceeds to say: “ It is necessary, as it respects challenges under the act of 1841, that a somewhat different practice should prevail, and that a more uniform rule should be laid down. Under that act the parties themselves are actors, and they should not be permitted to make their challenges with any view to looking to any particular juror on the supernumerary list as a substitute for the one that may have been withdrawn by challenge. In this respect the challenge should be made as though it were founded in some positive objection to one or two of the panel, and with no view of acquiring undue advantages by having certain others substituted in their place, which might frequently be the case were the list from which they were to make their selection to remain unchanged — that is to allow the jurymen to be called as their names had been previously set down. To obviate all objections of this kind, and to remove all temptation on the part of juries and parties from entering into a criminal understanding, we would lay down this as an uniform rule of practice, that whenever either party on the record claims the right of challenge the names of the jurors not impaneled, if they have been previously drawn and set down, shall be subjected to lot again, and the parties, unless they can show cause, must tahe them as they stand thus drawn.” Id. The principle which is contained in the law as thus announced was afterwards extended to capital casés by the ninety-seventh rule of court, adopted in 1856, (10 Rich. 549,) and sustained in State v. Price, Id. 351, and State v. Boatwright, Id. 407. In the case just cited (Council v. Kleinbeck) the court laid down what it understood to be the manner “as now provided by law for completing a panel,” and applied that manner to fit the act of 1841, and thus established the practice which has never been changed, unless by the act of 1871,-which will, hereinafter be considered. The only subsequent case directly in point is that of Durant v. Ashmore, 2 Rich. 184, also a civil case. In that case “ the plaintiff's counsel then challenged, under the act, the foreman, and he came off. The *253counsel for the defendants challenged, on their part, another juryman, which made two vacancies. The. names of the supernumerary jurors were put in a hat and two were drawn, when the plaintiff’s counsel claimed the right to challenge one of them, when, an objection being made, his Honor overruled the right to challenge except for cause made.” The ruling was by Butler/ J., who had delivered the opinion of the court in City Council, (fee., v. Kleinbeck. In the Court of Appeals, (opinion by O’Neall, J.,) it was held that “after jurors have been challenged and others have been drawn in their places, neither party can, under the act of the legislature, challenge the jurors so drawn.” State v. Kleinbeck, 2 Spears 418; Durant v. Ashmore, 2 Rich. 184.
It is contended, first, that this case fixes the rule only as to civil cases; and, second, that the principles it sustains admit of question, because they are founded upon a misapprehension of what really was decided in City Council v. Kleinbeck. It is enough, on this point, to say that the probability is strongly' against any such mistake as that which must be presumed to-sustain such a proposition. The act of 1841 was recent, its constitutionality was in doubt, and was afterwards decided in Creiger v. Bunton, 2 Strob. 487, by a majority of the court, O’Neall, J., and three other members of the court dissenting. Thus it is apparent that the act had been subjected to jealous scrutiny from its inception. Further, the same eminent judge who had delivered the opinion in Council, &c., v. Kleinbeck, and had there undertaken to expound the whole jury system as it stood, and to apply thereto the act of 1841, was the judge who ruled on Circuit in the case of Durant v. Ashmore. All the probabilities are against the supposition that he was governed by any misapprehension as to what had been announced as law by him in Council v. Kleinbeeh, and his ruling was affirmed by the Court of Appeals. Not only, therefore, are the principles sustained in Durant v. Ashmore, but the decision in that case was final upon the point, and has never been overruled. Butler, J., lays down the rule in the language above cited, “ and the parties, unless they can show cause, must take them as they are thus drawn.” There can be only two constructions to this sentence. One is, that the *254parties must submit to sucb mode of drawing unless they can show cause against it. The other is, that they must accept as jurors the parties thus drawn, unless they can “show cause” against them as jurors, such as legal disability, partiality or the like. The latter seems to me to be the construction fully sustained by the context, and to be the most reasonable.
The real question, therefore, is not about what is the rule established in Council v. Kleinbeck and Durant v. Ashmore, but whether that rule applies to the whole act of 1841, and therefore embraces misdemeanors, which are described in the act as “ criminal cases in the Courts of General Sessions, wherein challenge without cause is not allowed by law.” It has been already said and cannot be questioned, that when the act of 1841 was passed the law was exactly the same in civil cases and misdemeanors with regard to the formation of a jury and the manner of com.pleting the panel in the event of a vacancy occurring. The only difference being, as already said, that in a misdemeanor, after the panel was completed, the jurors had to be sworn anew. The rule, as above stated, was the law in civil cases, not because it was so announced, but because it was made law by the act. The rule therein announced was the law for the completion of a panel as the law stood at the time the act was adopted, and by the act-the same was made law for the completion of the panel when a vacancy occurred under the act. The same was the pre-existing law in misdemeanor cases; the same was the provision for vacancies occurring by reason of the act in misdemeanor cases, and the conclusion is unavoidable, that the rule, as laid down by the court, must be applied in a misdemeanor case exactly as it was applied by the court in a civil case. Besides, if the rule of challenge and completing the .panel, in misdemeanor, is not the same as in civil cases, there can be no other rule than that which prevails in capital cases; and, as already shown, the application of the practice in capital cases to a jury organized to try a misdemeanor, was, as the law then stood, a practical impossibility. This is forcibly illustrated by examining the forms and details of practice contained in Miller’s Compilation, pp. 140, 149, Nos. 24, 28, 59, &c. In case of misdemeanor: “ Of jury No. 1, E. D. is excused from sitting. E. L. being a kinsman of defend*255ant, is challenged for cause on the part of the state, and G. T. and T. L., supernumeraries, substituted. E. P. and M. J. are peremptorily challenged by the defendant, and A. P. and S. B. drawn from the supernumeraries in their room, the jury then consisting of,” &c. Miller 149. The authority of the forms in Miller is unquestionable. Many of the rules of practice which had descended from hand to hand for many generations would have been lost during the years of revolution recently passed, had they not, by the unselfish industry of one of the best-versed and most accurate members of the former bench, been collected and perpetuated in this invaluable little volume of practice and forms. By comparison it will be seen that the ruling of the Circuit judge in the case before us, and the entire proceeding with regard to the jury, was mutatis mutandis, in exact conformity to the old practice under the act of 1841, and the law as it stood at that time. The question, therefore, to be considered is, whether the law, in such respect as affects the point in question, has been changed since 1841.
The act of 1871, p. 690, “An act to regulate the manner of drawing juries,” repeals the jury act of 1868-9, “ and all other acts and parts of acts in any way conflicting with the provisions of this act.” This act is re-enacted in the revised statutes, and is of the same force and effect as when it was passed, notwithstanding the repeal of the pre-existing jury acts by the act which established the revised statutes. We must endeavor to ascertain to what extent the law, as it stood in 1841, after the passage of the act, is in conflict with the act of 1871. Rev. Stat, § 19, 522. It is patent that an important change is effected by the act of 1871, with regard to the formation of juries for civil causes, and that the right of peremptory challenge in misdemeanor cases is enlarged to two on the part of the state and five on the part of the defendant. But the question is whether the manner of forming a jury or of exercising the right of challenge is changed as to misdemeanor cases by the act of 1871. Section 19 of the act (Rev. Stat., § 22, 522,) is as follows: “ Nothing contained in' the preceding sections shall apply to the impaneling of juries in criminal cases, but the juries shall be called, sworn ,and impaneled anew for the trial of each case, according to the established *256practice, and their foreman shall be appointed by the court or by the jury when they retire to consider their verdict.” All the preceding sections relate to the. drawing and summoning of jurors or to the formation of juries for the trial of civil causes. It is well to note that they contain no provision for the formation of juries for the trial of criminal cases, either misdemeanor or felony. It cannot be said that the provisions for the formation of juries for civil causes extend to misdemeanors, for the .words are imperative: “Nothing contained in the preceding sections shall apply to the impaneling of juries in criminal cases.” The succeeding sections relate to other subjects. We are, therefore, forced to conclude that juries for the trial of cases both of felony and misdemeanors must be formed out of the jurors summoned in the manner provided by law prior to the passage of the act of 1871, subject only to the change as to the right of peremptory challenge, (Section 37 of the act, and Rev. Stat. 748, § 3,) and to any change or modification that may be contained in Section 19, which is above cited in full. As regards that section it is argued that the words “ called, sworn and impaneled anew for the trial of each case ” limit the meaning of the words “ according to the established practice ” to cases of felony; because, as it is said, under the former .practice the jury was not “called, sworn and impaneled anew ” in each case of misdemeanor, but was so “called, sworn and impaneled anew” in each case of felony.
There are two answers to this. First. I admit that the nineteenth section embraces all criminal cases, for although the two classes are more properly designated by the terms “ crime ” and “ misdemeanor,” yet, in common language, both are described by the word “ crimes,” as in the act of 1841 that the word is used to express misdemeanors alone. It will not be disputed that there were, prior to the act of 1871, and subsequent, if not affected by that act, two distinct, established modes for the organization of juries — one for the jury in misdemeanor cases; the other for the jury in cases of felony. If it had been the intention to abolish one of these two modes, and subject both classes of cases to the other mode, it would have been easy to have expressed it definitely, as by saying, in this instance, “according to the estab*257listed practice in capital cases.” It is against all rule to construe by implication the repeal of an important law, if it can be reasonably avoided. If the words “ called, sworn and impaneled anew ” can be shown to apply in part to each class of cases, so as, when taken in the light of a general act, it makes provision for each, and such construction is not repugnant to the context, and will prevent the repeal of laws which are not expressly repealed, we are bound to adopt it and give to the law its full force and effect. To illustrate: No one will deny that, under the law as it was, in each misdemeanor case the jurors who had been previously generally sworn were sworn anew to try the traverse. Now, suppose that in a capital case the jury was only called and impaneled anew, and a general act was passed, as in the present case, not repealing distinctive acts relating to the two classes of cases, but containing words thus descriptive of each class. I contend that these words “ called, sworn and impaneled ” would be descriptive of the separate classes in their distinct character, and would not of necessity reduce them to one class, and thereby by implication repeal the distinguishing or conflicting statutes— one class being designated by the descriptive word “ sworn,” the other by the words “called” and “impaneled.”
But, secondly: I go much further, and think that under the then established practice the jury was “ called, sworn and impaneled anew for the trial of each case ” of misdemeanor, as well as each case of felony. Any one who is at all familiar with the practice is aware that'the term’“call” is entirely distinct from the “drawing” of jurors. In every case the jury is “called” by the clerk of the court to ascertain who of the jurors are present, and whether the jury is ready for the trial of the cause. The word has absolutely no other significance. The order of the court is familiar, “ Mr. Clerk, call over the jury,” and incident to every trial, and can properly only be done after the jurors have been drawn and the jury organized. Under the practice prior to the rule of court adopted in 1856, Rule 97, which is Rule 26, adopted in 1870, the following was, in a capital case, the form at the trial: “ Clerk — Having a list of all the jurors in attendance arranged in order, (2 Bail. 32,) to wit: First, jury No. 1; second, jury No. 2; third, supernumeraries, *258as they were originally drawn, * * * and having called all over to ascertain which are in attendance, addresses the prisoner in the dock,” &c. Miller, p. 155. That expresses the whole meaning and purpose of the “call” of the jury, even in a case of felony. This was not changed by the Rule 97 or Rule 26, for before the jurors’ names could be put in the hat or box to be drawn it had to be ascertained who were in attendance, and the clerk had to go through the call of jury No. 1, jury No. 2, and the supernumerary list, which had to be previously organized under the law, for the rule of court could not dispense with the previous formation of the respective juries and the supernumerary list. The conclusion, therefore, is plain that the requirement that the jury should be “called” anew for the trial of each case, does not of necessity mean that a misdemeanor case shall be governed by the rules of practice regulating the formation of juries in eases of felony.
The second requirement, “sworn anew,” does not demand argument. It is the recognized law that in every case of misdemeanor the jury has to be sworn to try the traverse before it can be charged with the case. It is equally well known that under the jury law then of force, (and still of force, if the views here expressed be correct,) the jurors had been jmeviously sworn to organize juries No. 1 and No. 2, and, consequently, that by administering the second oath the jury is as well sworn anew in a misdemeanor case as in a capital case.
On the third point, that the jury shall be “impaneled anew for the trial of each case,” there appears to be nothing inconsistent with the proposition that it is met by the practice in misdemeanor as well as in capital cases. The jury was originally formed by the selection of twelve men by the sheriff, their names were written on a schedule and the jury was then said to be “ impaneled,” and that of “ twelve men ” was to try the case. Therefore a jury, in the strict sense of the word, is said to be “impaneled” when it is ready to be charged with the case. 1 Whart. on Am. Qrim. Law, § 590. The right of challenge subsequently arose and additional jurors had to be summoned to complete the panel, in the event that any members' of the jury first impaneled and ready to try the cause should be removed by *259challenge or otherwise. Thus the panel of a jury can be formed or “ impaneled,” and the panel can be broken and be re-formed or impaneled anew, according to. the rules or requirements in every case. And again in a capital case, prior to Rule 97 or Rule 26 of 1870, if neither the state nor the prisoner challenged a juror — although the panel had not been broken, and the case would be tried by the entire panel as it was first organized — it was nevertheless considered to be “ impaneled anew,” because it had been organized anew by the ceremony of presenting the jurors to the prisoner and swearing each juror anew. There is no difference in principle between that case and the practice in misdemeanor, where the jury is presented in a body or as a whole, instead of one by one, and subjected to a challenge, and then, and not until then, sworn anew to try the traverse and ready to be charged.# It may be admitted that this is so, yet that the case, does not apply, because, under the rule of court, the jury No. 1 or No. 2 could not be 'accepted as a whole, for the names are put together and drawn by lot. The answer to that is, that the rule of court is not a part of the statutory law and is distinct • therefrom. Tlie rule could be repealed at any time, and then the proposition could not be disputed. It is certain that the legislature did not contemplate the rule of court as affecting a statute, and certainly it would be very extraordinary for the court to recognize it in any such light.
My conclusion, therefore, is, that the jury having been “impaneled ” when jury No. 1 and jury No. 2 were organized, and being then presented for objection to the prisoner and to the state, and having to be re-sworn before it can be charged with the trial, it is, of necessity, impaneled anew for the trial of each case, whether it be felony or misdemeanor, independently of Section 19 of the act of 1871.
I am, for these reasons, unable to perceive any force in the argument that the eighteenth section of necessity brought misdemeanor cases within the rules applicable to the formation of juries in capital cases. Nor do I perceive any such effect from the thirty-seventh section of the act of 1871, re-enacted in Revised Statutes, p. 748. The only argument is that the number of challenges is increased and the right extended to the state, and *260that the act of 1841 is repealed by the act of 1872. Rev. Stat. 830. The act of 1841 was not repealed by the act of 1871, according to my opinion,, and the provision contained in the Revised Statutes 748 was the Section 37 of the act of 1871. The act of 1871 not having repealed the act of 1841, was governed by its provisions where not in conflict with its own, and the act of 1871 was not repealed by the act adopting the Revised Statutes, and is, therefore, still of full force and effect, and its construction must be principally governed by what was manifestly its meaning at the time when it was adopted. The right of challenge, as given in the act of 1871, was unquestionably to be governed by the provisions contained in the said act and by the law as it then stood, not repealed by or in conflict with said act. But apart from this, if all the acts with regard to jurors prior to the act of 1871 be repealed in form 'by the Revised Statutes act, they are all brought into force in criminal cases of both clauses by the words of Section 19, “ according to established practice,” and to that practice we must look for our rule, and in each case where there is no statute now of force be governed by the “ established practice.” I am, therefore, for the reasons thus briefly and too crudely stated, led to the unavoidable conclusion that there was no errof in the ruling of the Circuit judge on the point submitted, and therefore that the appeal should be dismissed and motion refused."
But suppose that my construction as to the jury law is erroneous, and that the opinion which I understand to be entertained by the Chief Justice and the other Associate Justice on that subject is correct, viz.: That by tlieact of 1871, Section 19, the jury law is made the same in cases of misdemeanor as in eases of felony. Then, such being the premises, I fully concur in the conclusion deduced therefrom by the other Associate Justice, for, in my opinion, it rests upon principle. In the organization of a jury in a case of felony the principle which governs the exercise of peremptory challenge is, as I understand it., as follows: That the state and the prisoner must dispose of each juror in the order presented before the right of peremptory challenge can be exercised with respect to any other juror. Now, whether by law or by irregularity (no objection being taken at the time and the *261irregularity not affecting any substantial right), several jurors be presented at once, or the whole twelve being presented at once, the same principle must govern, and the state and the accused must accept or object to and in effect dispose of the entire number thus presented, and those not objected to be sworn before either party can challenge peremptorily any other juror. In this case the whole twelve were presented together, and when the defendant attempted to challenge two supernumerary jurors who had been drawn to fill two vacancies occasioned by peremptory challenge on the part of the state, he, the defendant, had not accepted or objected to any of the remaining ten of the twelve originally presented, and, therefore, the twelve had not been disposed of, although presented. The defendant then proceeded to dispose of the remaining ten, and did not after disposing of them renew his objection to the first two drawn to fill the vacancies. The ruling of the judge was, therefore, right at the time when the objection was made, and whether he stated a wrong reason is immaterial; the defendant was bound to make his objection at the proper time. But the defendant could not renew his objection because he had exhausted his right of peremptory challenge by having challenged peremptorily five of the jurors originally presented. He, therefore, by his own action, waived his exception to the ruling and has no ground in either view on which to rest his appeal.
The irregularity in the presenting of the jurors, (for it certainly was irregular if the practice in capital cases was to govern,) so far from affecting a substantial right, was in favor of the defendant, for it was directly in face of Buie 97 adopted in 1856 and Buie 26 adopted by the court in 1870, and informed the defendant in advance of the order in which twelve jurors would be presented, and made the right of peremptory challenge an instrument for the selection of, instead of objection to, jurors which the rule of court was meant to prevent. So again the irregularity in the order in which the two supernumeraries were drawn, (if it was an irregularity,) did not affect a substantial right of' the defendant, but was favorable to him, and as is indicated in State v. Brown, 3 Strob. 508, was really an advantage to the defendant, for he thereby knew in advance who would be the *262first two presented to him after the ten who were then before him had been disposed of, and to that extent gave him the means of selection in addition to his right to object. This, of course, is said upon the presumption that the practice in capital cases is to govern, in which I cannot agree. But upon either of the legal premises submitted the appeal should be dismissed and the judgment of the Circuit Judge affirmed.
Appeal dismissed.